Citation Nr: 0730372	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from May 1980 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the issue on appeal.

In July 2006, the Board denied the veteran's appeal.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2007, 
while the case was pending at the Court, the VA's Office of 
General Counsel and the Disabled American Veterans filed a 
Joint Motion for Partial Remand (Joint Motion), seeking an 
order vacating and remanding the July 2006 Board decision.  
In an April 2007 Order, the Court granted the motion, thereby 
vacating the Board's July 2006 decision and remanding the 
case to the Board for readjudication consistent with the 
motion.  The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Joint Motion, the parties agreed that the case should 
be readjudicated and that the readjudication should resolve 
conflict in the medical evidence as follows:  the VA 
examination in September 2003 indicated that bilateral knee 
X-rays done at the VA Hospital in Sidney, New York, failed to 
show any bony or joint abnormalities, but an October 2002 
private osteopath's record indicates that X-rays showed early 
bilateral osteoarthritis.  As the claim was denied because of 
a lack of evidence of current disability, the Board 
determines that the veteran is entitled to an additional VA 
examination to determine the existence of and etiology of any 
current knee disability.  38 C.F.R. § 3.159 (2007).

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
held that the notification provided to a claimant in a claim 
for service connection should include information on the 
degree of disability and effective date should service 
connection be granted.  In this case, the veteran has not yet 
been provided with the requisite information.  As such, to 
ensure that there is no prejudice to the veteran in this 
regard, the Board is remanding this case in part to comply 
with that notice requirement. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran an 
updated VCAA notice letter which complies 
with the requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran for 
knee disability since September 2003.  
After securing the necessary release, the 
RO should attempt to obtain these 
records.

3.  The RO should request any additional 
relevant VA treatment records since 
service.  It is apparent from the claims 
file that the veteran has received 
treatment from the VA Hospital in Sidney, 
New York.  

4.  After obtaining the private and VA 
records, to the extent available, the 
veteran should be afforded a VA knee 
examination to determine the existence of 
and etiology of any knee disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  A complete history for 
trauma to the knees, both in and after 
service, should be obtained.  For any 
knee disability found to be present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is related to the veteran's military 
service.  The VA examination should also 
attempt to reconcile whether there is any 
current bony abnormality in the veteran's 
knees, and if so, determine the etiology 
of that abnormality. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, considering all of the evidence 
submitted in this case since it was last 
certified for appellate review.  If any 
benefit sought on appeal, for which an 
appeal has been perfected, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



